Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 1 of 73 PageID #: 18




                               Exhibit A
                                                                                 Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
                                                              19SL-CC01849
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 2 of 73 PageID #: 19
                                                                                 Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 3 of 73 PageID #: 20
                                                                                 Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 4 of 73 PageID #: 21
                                                                                 Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 5 of 73 PageID #: 22
                                                                                 Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 6 of 73 PageID #: 23
                                                                                 Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 7 of 73 PageID #: 24
                                                                                 Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 8 of 73 PageID #: 25
                                                                                 Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 9 of 73 PageID #: 26
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 10 of 73 PageID #: 27
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 11 of 73 PageID #: 28
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 12 of 73 PageID #: 29
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
                                                              19SL-CC01849
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 13 of 73 PageID #: 30
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
                                                              19SL-CC01849
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 14 of 73 PageID #: 31




 /s/ HEATHER BONETTI

           05-10-2019
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
                                                              19SL-CC01849
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 15 of 73 PageID #: 32
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
                                                              19SL-CC01849
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 16 of 73 PageID #: 33




     /s/ HEATHER BONETTI
         05-10-2019
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
                                                              19SL-CC01849
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 17 of 73 PageID #: 34
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
                                                              19SL-CC01849
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 18 of 73 PageID #: 35




      /s/ HEATHER BONETTI

              05-10-2019
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
                                                              19SL-CC01849
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 19 of 73 PageID #: 36
                                                                                  Electronically Filed - St Louis County - May 06, 2019 - 04:23 PM
                                                              19SL-CC01849
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 20 of 73 PageID #: 37




     /s/ HEATHER BONETTI
             05-10-2019
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 21 of 73 PageID #: 38

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC01849
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KYLE WILSON                                                    CRAIG A SCHLAPPRIZZI
                                                                211 NORTH BROADWAY
                                                                SUITE 2430
                                                          vs.   SAINT LOUIS, MO 63102
 Defendant/Respondent:                                          Court Address:
 THE BOEING COMPANY                                             ST LOUIS COUNTY COURT BUILDING
 DBA: BOEING DEFENSE SPACE & SECURITY                           105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Pers Injury-Prod Liab                                                                                                            (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: THE BOEING COMPANY
                                      Alias:
                                      DBA: BOEING DEFENSE SPACE & SECURITY
  R/A: CSC LAWYERS INC. SERVICE
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        10-MAY-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       HB
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4171        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 22 of 73 PageID #: 39
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4171    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 23 of 73 PageID #: 40
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4171   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 24 of 73 PageID #: 41
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4171   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 25 of 73 PageID #: 42

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC01849
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KYLE WILSON                                                    CRAIG A SCHLAPPRIZZI
                                                                211 NORTH BROADWAY
                                                                SUITE 2430
                                                          vs.   SAINT LOUIS, MO 63102
 Defendant/Respondent:                                          Court Address:
 THE BOEING COMPANY                                             ST LOUIS COUNTY COURT BUILDING
 DBA: BOEING DEFENSE SPACE & SECURITY                           105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Pers Injury-Prod Liab                                                                                                            (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: BOEING AEROSPACE OPERATIONS, INC
                                      Alias:
                                      DBA: BOEING DEFENSE SPACE & SECURITY
  RA CSC LAWYERS INCORPORATING
  SERVICE CO 221 BOLIVAR ST
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        10-MAY-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       HB
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4172        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 26 of 73 PageID #: 43
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4172    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 27 of 73 PageID #: 44
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4172   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 28 of 73 PageID #: 45
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4172   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 29 of 73 PageID #: 46

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC01849
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KYLE WILSON                                                    CRAIG A SCHLAPPRIZZI
                                                                211 NORTH BROADWAY
                                                                SUITE 2430
                                                          vs.   SAINT LOUIS, MO 63102
 Defendant/Respondent:                                          Court Address:
 THE BOEING COMPANY                                             ST LOUIS COUNTY COURT BUILDING
 DBA: BOEING DEFENSE SPACE & SECURITY                           105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Pers Injury-Prod Liab                                                                                                            (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: BOEING DEFENSE SPACE & SECURITY
                                      Alias:
  R/A: OFFICE AGENT/MANAGING
  AGENT 8900 FROST AVE #248
  BERKELEY, MO 63134

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        10-MAY-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       HB
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4173        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 30 of 73 PageID #: 47
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4173    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 31 of 73 PageID #: 48
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4173   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 32 of 73 PageID #: 49
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4173   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 33 of 73 PageID #: 50

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC01849
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KYLE WILSON                                                    CRAIG A SCHLAPPRIZZI
                                                                211 NORTH BROADWAY
                                                                SUITE 2430
                                                          vs.   SAINT LOUIS, MO 63102
 Defendant/Respondent:                                          Court Address:
 THE BOEING COMPANY                                             ST LOUIS COUNTY COURT BUILDING
 DBA: BOEING DEFENSE SPACE & SECURITY                           105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Pers Injury-Prod Liab                                                                                                            (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: COBHAM ADVANCED ELECTRONIC SOLUTIONS, INC
                                      Alias:
                                      DBA: COBHAM MISSION SYSTEMS
                                      DBA: CARLETON LIFE SUPPORT SYSTEMS INC
                                      DBA: COBHAM LIFE SUPPORT
  R/A CSC LAWYERS INCORP SERVICE
  221 BOLIVER STREET
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        10-MAY-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       HB
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4174        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 34 of 73 PageID #: 51
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4174    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 35 of 73 PageID #: 52
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4174   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 36 of 73 PageID #: 53
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4174   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 37 of 73 PageID #: 54

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC01849
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KYLE WILSON                                                    CRAIG A SCHLAPPRIZZI
                                                                211 NORTH BROADWAY
                                                                SUITE 2430
                                                          vs.   SAINT LOUIS, MO 63102
 Defendant/Respondent:                                          Court Address:
 THE BOEING COMPANY                                             ST LOUIS COUNTY COURT BUILDING
 DBA: BOEING DEFENSE SPACE & SECURITY                           105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Pers Injury-Prod Liab                                                                                                            (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: COBHAM MANAGEMENT SERVICES INC.
                                      Alias:
                                      DBA: COBHAM MISSION SYSTEMS
                                      DBA: CARLETON LIFE SUPPORT SYSTEMS INC
                                      DBA: COBHAM LIFE SUPPORT
  R/A CSC LAWYERS INCORP SERVICE
  221 BOLIVAR ST
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        10-MAY-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       HB
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4175        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 38 of 73 PageID #: 55
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4175    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 39 of 73 PageID #: 56
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4175   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 40 of 73 PageID #: 57
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-4175   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 41 of 73 PageID #: 58

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                         Case Number: 19SL-CC01849
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                      Plaintiff’s/Petitioner’s Attorney/Address:
 KYLE WILSON                                                CRAIG A SCHLAPPRIZZI
                                                            211 NORTH BROADWAY
                                                            SUITE 2430
                                    vs.                     SAINT LOUIS, MO 63102
 Defendant/Respondent:                                      Court Address:
 THE BOEING COMPANY                                         ST LOUIS COUNTY COURT BUILDING
 DBA: BOEING DEFENSE SPACE & SECURITY                       105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                            CLAYTON, MO 63105
 CC Pers Injury-Prod Liab                                                                                                    (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: CARLETON LIFE SUPPORT SYSTEMS, INC
                              Alias:
                             DBA: COBHAM MISSION SYSTEMS
  R/A CORPORATE SERVICE CO
  505 5TH AVENUE STE 729
  DES MOINES, IA 50309
     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 10-MAY-2019                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                HB
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title



OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-537      1        (19SL-CC01849)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 42 of 73 PageID #: 59
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-537          2         (19SL-CC01849)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 43 of 73 PageID #: 60



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-537   3    (19SL-CC01849)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 44 of 73 PageID #: 61



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-537   4   (19SL-CC01849)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 45 of 73 PageID #: 62

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                         Case Number: 19SL-CC01849
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                      Plaintiff’s/Petitioner’s Attorney/Address:
 KYLE WILSON                                                CRAIG A SCHLAPPRIZZI
                                                            211 NORTH BROADWAY
                                                            SUITE 2430
                                    vs.                     SAINT LOUIS, MO 63102
 Defendant/Respondent:                                      Court Address:
 THE BOEING COMPANY                                         ST LOUIS COUNTY COURT BUILDING
 DBA: BOEING DEFENSE SPACE & SECURITY                       105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                            CLAYTON, MO 63105
 CC Pers Injury-Prod Liab                                                                                                    (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: CARLETON TECHNOLOGIES INC.
                              Alias:
                             DBA: COBHAM MISSION SYSTEMS
  C/O CORPORATION SERVICE CO
  80 STATE STREET
  ALBANY, NY 12207-2543
     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 10-MAY-2019                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                HB
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title



OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-538      1        (19SL-CC01849)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 46 of 73 PageID #: 63
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-538          2         (19SL-CC01849)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 47 of 73 PageID #: 64



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-538   3    (19SL-CC01849)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
            Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 48 of 73 PageID #: 65



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-538   4   (19SL-CC01849)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
                                                                                                  Electronically Filed - St Louis County - May 15, 2019 - 05:03 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 49 of 73 PageID #: 66



                    IN THE CIRCUIT COURT OF SAINT LOUIS COUNTY
                                 STATE OF MISSOURI

KYLE WILSON                                    )
                                               )
       Plaintiff,                              )
                                               )        Cause No: 19SL-CC01849
vs.                                            )
                                               )        Division: 18
THE BOEING COMPANY, et al                      )
                                               )        PRODUCTS LIABILITY/STRICT
                                               )        LIABILITY/NEGLIGENCE
        Defendants                             )
                                               )        JURY TRIAL DEMANDED

                             MEMORANDUM FOR THE CLERK

       Return of Special Process Server Mark Smith of Markell & Associates for service of

Summons and Petition upon Defendant The Boeing Company, d/b/a Boeing Defense Space &

Security, by serving Registered Agent via personal service on Karen Anderson, Person in charge;

therefore, $125.00 costs taxed in favor of Plaintiff.



                                               DONALD L. SCHLAPPRIZZI, P.C.
                                               Attorneys for Plaintiff


                                               /s/ Craig Anthony Schlapprizzi __________
                                               By:     Craig Anthony Schlapprizzi, #62309
                                               211 N. Broadway, Suite 2430
                                               St. Louis, Missouri 63102
                                               (314) 241-0763
                                               (314) 241-0787 (fax)
                                               craig@schlapprizzipc.com




                                                   1
                                                                                  Electronically Filed - St Louis County - May 15, 2019 - 05:03 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 50 of 73 PageID #: 67
                                                                                  Electronically Filed - St Louis County - May 15, 2019 - 05:03 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 51 of 73 PageID #: 68
                                                                                  Electronically Filed - St Louis County - May 15, 2019 - 05:03 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 52 of 73 PageID #: 69
                                                                                                     Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 53 of 73 PageID #: 70



                    IN THE CIRCUIT COURT OF SAINT LOUIS COUNTY
                                 STATE OF MISSOURI

KYLE WILSON                                  )
                                             )
       Plaintiff,                            )
                                             )       Cause No: 19SL-CC01849
vs.                                          )
                                             )       Division: 18
THE BOEING COMPANY, et al                    )
                                             )       PRODUCTS LIABILITY/STRICT
                                             )       LIABILITY/NEGLIGENCE
        Defendants                           )
                                             )       JURY TRIAL DEMANDED

                            MEMORANDUM FOR THE CLERK

       Return of Special Process Server Rufus Harmon of Harmon Legal Process Service for

service of Summons and Petition upon Defendants Cobham Management Services, Inc, The

Boeing Company, d/b/a Boeing Defense Space & Security, Cobham Advanced Electronic

Solutions, Inc, and Boeing Aerospace Operations, Inc. by serving Registered Agent via personal

service on Lauren Shipley, Person in charge; therefore, $125.00 costs taxed in favor of Plaintiff.



                                             DONALD L. SCHLAPPRIZZI, P.C.
                                             Attorneys for Plaintiff


                                             /s/ Craig Anthony Schlapprizzi __________
                                             By:     Craig Anthony Schlapprizzi, #62309
                                             211 N. Broadway, Suite 2430
                                             St. Louis, Missouri 63102
                                             (314) 241-0763
                                             (314) 241-0787 (fax)
                                             craig@schlapprizzipc.com




                                                 1
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 54 of 73 PageID #: 71
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 55 of 73 PageID #: 72
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 56 of 73 PageID #: 73
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 57 of 73 PageID #: 74
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 58 of 73 PageID #: 75
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 59 of 73 PageID #: 76
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 60 of 73 PageID #: 77
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 61 of 73 PageID #: 78
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 62 of 73 PageID #: 79
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 63 of 73 PageID #: 80
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 64 of 73 PageID #: 81
                                                                                  Electronically Filed - St Louis County - May 23, 2019 - 03:16 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 65 of 73 PageID #: 82
                                                                                                  Electronically Filed - St Louis County - May 24, 2019 - 03:30 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 66 of 73 PageID #: 83



                     IN THE CIRCUIT COURT OF SAINT LOUIS COUNTY
                                  STATE OF MISSOURI

KYLE WILSON                                 )
                                            )
        Plaintiff,                          )
                                            )       Cause No: 19SL-CC01849
vs.                                         )
                                            )       Division: 18
THE BOEING COMPANY, et al                   )
                                            )       PRODUCTS LIABILITY/STRICT
                                            )       LIABILITY/NEGLIGENCE
        Defendants                          )
                                            )       JURY TRIAL DEMANDED

                               MEMORANDUM FOR THE CLERK

        Return of Service by the Sheriff of Polk County, Iowa for service of Summons and

Petition upon Defendant Carleton Life Support Systems, Inc. by serving Registered Agent via

personal service on Jerri Peterzalek, Person in charge on May 21, 2019; therefore, $80.00 costs

taxed in favor of Plaintiff.



                                            DONALD L. SCHLAPPRIZZI, P.C.
                                            Attorneys for Plaintiff


                                            /s/ Craig Anthony Schlapprizzi __________
                                            By:     Craig Anthony Schlapprizzi, #62309
                                            211 N. Broadway, Suite 2430
                                            St. Louis, Missouri 63102
                                            (314) 241-0763
                                            (314) 241-0787 (fax)
                                            craig@schlapprizzipc.com




                                                1
                                                                                  Electronically Filed - St Louis County - May 24, 2019 - 03:30 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 67 of 73 PageID #: 84
                                                                                  Electronically Filed - St Louis County - May 24, 2019 - 03:30 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 68 of 73 PageID #: 85
                                                                                  Electronically Filed - St Louis County - May 24, 2019 - 03:30 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 69 of 73 PageID #: 86
                                                                                  Electronically Filed - St Louis County - May 24, 2019 - 03:30 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 70 of 73 PageID #: 87
                                                                                          Electronically Filed - St Louis County - May 29, 2019 - 03:52 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 71 of 73 PageID #: 88



                    IN THE CIRCUIT COURT OF SAINT LOUIS COUNTY
                                 STATE OF MISSOURI

KYLE WILSON                                )
                                           )
       Plaintiff,                          )
                                           )       Cause No: 19SL-CC01849
vs.                                        )
                                           )       Division: 18
THE BOEING COMPANY, et al                  )
                                           )       PRODUCTS LIABILITY/STRICT
                                           )       LIABILITY/NEGLIGENCE
       Defendants                          )
                                           )       JURY TRIAL DEMANDED

                           MEMORANDUM FOR THE CLERK

       Return of Sheriff of Albany County, New York for service of Summons and Petition

upon Defendant Carleton Technologies, Inc, by serving Registered Agent Litigation

Management CSC on May 21, 2019; therefore, $20.00 costs taxed in favor of Plaintiff.



                                           DONALD L. SCHLAPPRIZZI, P.C.
                                           Attorneys for Plaintiff


                                           /s/ Craig Anthony Schlapprizzi __________
                                           By:     Craig Anthony Schlapprizzi, #62309
                                           211 N. Broadway, Suite 2430
                                           St. Louis, Missouri 63102
                                           (314) 241-0763
                                           (314) 241-0787 (fax)
                                           craig@schlapprizzipc.com




                                               1
                                                                                  Electronically Filed - St Louis County - May 29, 2019 - 03:52 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 72 of 73 PageID #: 89
                                                                                  Electronically Filed - St Louis County - May 29, 2019 - 03:52 PM
Case: 4:19-cv-01674-CAS Doc. #: 1-1 Filed: 06/11/19 Page: 73 of 73 PageID #: 90
